                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE


JUDITH ROWAND,

         Plaintiff,                      Civil No. 19-04693 (RMB)

          v.                            MEMORANDUM OPINION & ORDER

COMMISSIONER, SOCIAL SECURITY
ADMINISTRATION,

         Defendant.




 BUMB, United States District Judge:

      This matter comes before the Court upon an appeal by

 Plaintiff Judith Rowand from a denial of social security

 disability benefits.

      For the reasons set forth below, the Court vacates the

 decision of the Administrative Law Judge (“ALJ”) and remands for

 proceedings consistent with this Memorandum Opinion and Order’s

 reasoning.

 I.    STANDARD OF REVIEW

      When reviewing a final decision of an ALJ with regard to

 disability benefits, a court must uphold the ALJ’s factual

 decisions if they are supported by “substantial evidence.” Knepp

 v. Apfel, 204 F.3d 78, 83 (3d Cir. 2000); 42 U.S.C. §§ 405(g),

 1383(c)(3).     “Substantial evidence” means “‘more than a mere

                                    1
scintilla.   It means such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.’” Richardson

v. Perales, 402 U.S. 389, 401 (1971) (quoting Cons. Edison Co.

v. NLRB, 305 U.S. 197, 229 (1938)); Plummer v. Apfel, 186 F.3d

422, 427 (3d Cir. 1999).

     In addition to the “substantial evidence” inquiry, the

court must also determine whether the ALJ applied the correct

legal standards. See Friedberg v. Schweiker, 721 F.2d 445, 447

(3d Cir. 1983); Sykes v. Apfel, 228 F.3d 259, 262 (3d Cir.

2000).   The Court’s review of legal issues is plenary. Sykes, 228

F.3d at 262 (citing Schaudeck v. Comm’r of Soc. Sec., 181 F.3d

429, 431 (3d Cir. 1999)).

     The Social Security Act defines “disability” as the

inability “to engage in any substantial gainful activity by

reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has

lasted or can be expected to last for a continuous period of not

less than twelve months.” 42 U.S.C. § 1382c(a)(3)(A).   The Act

further states,

     [A]n individual shall be determined to be under a
     disability only if his physical or mental
     impairment or impairments are of such severity that
     he is not only unable to do his previous work but
     cannot, considering his age, education, and work
     experience, engage in any other kind of substantial
     gainful work which exists in the national economy,
     regardless of whether such work exists in the
     immediate area in which he lives, or whether a
                                 2
     specific job vacancy exists for him, or whether he
     would be hired if he applied for work.

42 U.S.C. § 1382c(a)(3)(B).

    The Commissioner has promulgated a five-step, sequential

analysis for evaluating a claimant’s disability, as outlined in

20 C.F.R. § 404.1520(a)(4)(i-v).       The analysis proceeds as

follows:

     At step one, the ALJ determines whether the claimant is
     performing “substantial gainful activity[.]” 20 C.F.R.
     §§ 404.1520(a)(4)(i), 416.920(a)(4)(i). If he is, he is
     not disabled. Id. Otherwise, the ALJ moves on to step
     two.

     At step two, the ALJ considers whether the claimant has
     any “severe medically determinable physical or mental
     impairment” that meets certain regulatory requirements.
     Id. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). A “severe
     impairment” is one that “significantly limits [the
     claimant’s] physical or mental ability to do basic work
     activities[.]” Id. §§ 404.1520(c), 416.920(c). If the
     claimant lacks such an impairment, he is not disabled.
     Id. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). If he has
     such an impairment, the ALJ moves on to step three.

     At step three, the ALJ decides “whether the claimant’s
     impairments meet or equal the requirements of an
     impairment listed in the regulations[.]” Smith, 631 F.3d
     at 634. If the claimant’s impairments do, he is
     disabled.    20    C.F.R.    §§    404.1520(a)(4)(iii),
     416.920(a)(4)(iii). If they do not, the ALJ moves on to
     step four.

     At step four, the ALJ assesses the claimant’s “residual
     functional capacity” (“RFC”) and whether he can perform
     his    “past    relevant    work.”2    *202   Id.    §§
     404.1520(a)(4)(iv), 416.920(a)(4)(iv). A claimant’s
     “[RFC] is the most [he] can still do despite [his]
     limitations.” Id. §§ 404.1545(a)(1), 416.945(a)(1). If
     the claimant can perform his past relevant work despite
     his   limitations,   he  is   not   disabled.  Id.   §§
     404.1520(a)(4)(iv), 416.920(a)(4)(iv). If he cannot,
                                   3
      the ALJ moves on to step five.

      At step five, the ALJ examines whether the claimant
      “can make an adjustment to other work[,]” considering
      his “[RFC,] ... age, education, and work experience[.]”
      Id. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v). That
      examination    typically   involves    “one   or   more
      hypothetical questions posed by the ALJ to [a]
      vocational expert.” Podedworny v. Harris, 745 F.2d 210,
      218 (3d Cir. 1984). If the claimant can make an
      adjustment to other work, he is not disabled. 20 C.F.R.
      §§ 404.1520(a)(4)(v), 416.920(a)(4)(v). If he cannot,
      he is disabled.

Hess v. Comm’r Soc. Sec., 931 F.3d 198, 201–02 (3d Cir. 2019).


II.   FACTS

      The Court recites only the facts that are necessary to its

determination on appeal, which is narrow.

      Plaintiff, who was under 50 years old at the alleged onset

date, claims disability, in part, based on diagnoses of mental

disabilities including attention deficit hyperactivity disorder

and generalized anxiety disorder.

      In support of her claim in these regards, Plaintiff

provided treatment records from treating physicians Jessica

Horvath-Matthews, M.D. (A.R. at 305-309) and John F. Robertson,

M.D. (A.R. at 309-326), as well as treatment notes (A.R. at

406-and a “General Medical Report” completed by Dr. Richard

Shaw, M.D. (A.R. at 327-330).   Plaintiff also underwent two

mental status examinations during the benefit application

process: the first in September 2014 at the request of the

                                 4
Social Security Commissioner, conducted by Dr. Lawrence

Mintzer, Ph.D. (A.R. at 333-337); the second in September 2015

at the request of Plaintiff’s counsel, conducted by Dr. Barry

Kardos, Ph.D. (A.R. at 355-364).

       Dr. Mintzer diagnosed Plaintiff with “unspecified anxiety

disorder”, ADHD, and “specific learning disorder with

impairment in reading”, and assessed Plaintiff’s limitations as

“moderate to severe in degree” and her prognosis as “guarded.”

(A.R. at 336).    Dr. Kardos diagnosed Plaintiff with severe

ADHD, dyslexia, chronic pain syndrome, a mood disorder

“partially related to medical conditions”, and a sleep

disorder. (A.R. at 361)      He assessed Plaintiff’s prognosis as

“poor” and noted that “[h]er conditions prevent her from

partaking in active and successful employment.”     (A.R. at 361)

He also assessed that Plaintiff “would have trouble working

independently or with others.     Learning new tasks would be

difficult for her.    She would not be able to maintain a regular

schedule.    She would have difficulty with supervisors and other

workers.”    (A.R. at 361)

III.   ALJ’S DETERMINATION


       The ALJ found Plaintiff not disabled.    At Step Two of the

five-step sequential analysis, the ALJ concluded that Plaintiff

had “severe impairments” of, inter alia, ADHD and anxiety

                                    5
disorder. (A.R. at 16)   At Step Three, the ALJ determined that

“[w]ith regard to concentrating, persisting, or maintaining

pace”, Plaintiff had “marked limitation.” (A.R. at 18)    At Step

Four of the five-step sequential analysis, the ALJ concluded

that Plaintiff had “the residual function capacity to perform

light work as defined in 20 CFR 404.1567(b). (A.R. at 19)   The

ALJ did make certain accommodations for Plaintiff’s asserted

impairments, including that she “is limited to simple routine

work, work in a low stress job defined as having only occasional

decision making and only occasional changes in the work

setting”; that she “can have only occasional interaction with

coworkers, with no tandem tasks or teamwork, and dealing with

things rather than people”; and that she “can have no more than

occasional interaction with supervisors and only occasional

interaction with the public.” (A.R. at 19)   The RFC also

included an accommodation for being off task “not . . . more

than 9% of the work period”; notably, this was specified in the

context of an at-will “sit/stand option” requirement. (A.R. at

19)

      The ALJ gave “little weight” to Dr. Mintzer’s assessment

that Plaintiff’s mental limitations are ”moderate to severe in

degree” (A.R. at 336), explaining that “the language is

excessively vague”, but went on to note that “moderate to severe

mental limitations are generally consistent with the positive
                                 6
findings on the mental status exam and the record as a whole.”

(A.R. at 21)     The ALJ also gave “little weight” to Dr. Kardos’

written opinion on Plaintiff’s mental limitations, referring to

the report’s language as “vague” and “conclusory” and explaining

that “the extent of limitation opined is inconsistent with the

minimal treatment history for psychiatric disorders”. (A.R. at

26)

      The ALJ concluded that Plaintiff could perform past

relevant work as a mail clerk, and that such work would not

require performance of work-related activities precluded by her

residual functional capacity. (A.R. at 27)

      The ALJ went on to make alternative findings for step five

of the analysis. (A.R. at 27-28)       The ALJ determined that

Plaintiff could perform the occupations of textile laundry

folder, office helper, or food preparation worker, based on her

residual functional capacity.

IV.   ANALYSIS

      Among other arguments, Plaintiff asserts that the ALJ erred

by failing to explain how the “marked limitation” found “[w]ith

regard to concentrating, persisting, or maintaining pace” (A.R.

at 18) was integrated into the Plaintiff’s RFC.      While the RFC

does include an allowance for a maximum of 9% time off-task,

Plaintiff argues that this relates only to a need for

alternating between sitting and standing stemming from other
                                   7
physical disabilities, and that the aforementioned marked

limitation was not taken into account in the ALJ’s opinion.      The

Commissioner argues that the ALJ provided “generous” mental

limitations in the RFC finding, and that the 9% maximum time

off-task allowance accounts for Plaintiff’s marked limitation.

       Perhaps the ALJ arrived at her RFC determination based on

the evidence cited by the Commissioner.    However, the Court

cannot affirm on this basis.   The ALJ’s written decision does

not allow the Court to discern whether the ALJ took into

consideration the “marked limitation” with concentration and

pace in formulating the 9% total time off-task element of the

RFC.   See Stockett v. Comm’r of Soc. Sec., 216 F. Supp. 3d 440,

456 (D.N.J. 2016) (Bumb, D.J.) (“The Third Circuit ‘requires the

ALJ to set forth the reasons for his decision.’”) (quoting

Burnett v. Comm’r of Soc. Sec. Admin., 220 F.3d 112, 123 (3d

Cir. 2000)).   This is not merely harmless error.   The vocational

expert in this case testified that “[t]en percent or more [time

off-task], an individual would be unemployable at that point”.

(A.R. at 67)   Whether the ALJ took into account Plaintiff’s

“marked limitation” in formulating the RFC thus may affect the

ultimate finding of disability.

       It may well be the case that the ALJ will arrive at the

same decision.   At this juncture, however, the ALJ must provide

additional explanation for the decision.   As such, the Court
                                  8
vacates the decision of the ALJ and remands for proceedings

consistent with the above analysis.

ACCORDINGLY, it is on this 30th day of January 2020,

    ORDERED that the decision of the Administrative Law Judge

is VACATED and the case is REMANDED for further proceedings

consistent with this Memorandum Opinion; and it is further

    ORDERED that the Clerk of Court shall CLOSE THIS CASE.



                                      s/Renée Marie Bumb
                                      RENÉE MARIE BUMB
                                      United States District Judge




                                9
